DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 19 -20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a “computer-readable storage medium”. The broadest reasonable interpretation of a claim drawn to a “computer readable storage medium”(also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C 101 as covering non-statutory subject matter. The claims, as defined in the specification, cover both non-statutory subject matter and statutory subject matter. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving portion” and “generating portion” in claims 9 and 11; “cell determining portion” and “handover portion” in claims 12 and 13; “equipment determining portion”, “information receiving portion” and “receiving portion” in claims 14-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim limitations “receiving portion” and “generating portion” in claims 9 and 11; “cell determining portion” and “handover portion” in claims 12 and 13; and “equipment determining portion”, “information receiving portion” and “receiving portion” in claims 14-16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1, 6, 7, 9, 14, 15, 17-20 are rejected under 35 U.S.C. 102(a)(2) as  being anticipated by YAN et al. (US 2020/0374938).
Regarding claim 1, Yan discloses a method for generating information, applying to User Equipment (UE), the method comprising:
receiving a first beam signal from a first cell where the UE camps (Fig. 2; the terminal (i.e., UE) receives beam signal from source base station (i.e., first cell)), the first beam signal comprising second identification information that identifies a second beam signal (Fig. 3, p. [0095]-[0096]; the terminal receives from the source base station (i.e., first beam signal) configuration information to measure beams of the serving cell and neighboring cell (i.e., identification of second beam)), the second beam signal being at least one beam signal from a second cell neighboring the first cell (p. [0096], lines 1-3), the at least one second beam signal neighboring the first beam signal (p. [0096]; the terminal receives configuration information about measuring a beam of a neighboring cell);
determining the at least one second beam signal according to the second identification information (p. [0096]; the configuration information identifies the neighboring cell and beams, thus it is inherent that include identification information for the neighboring beam); receiving the at least one second beam signal (p. [0096]; the terminal measures the signal strength beam of the neighboring cell, thus receives the second beam signal); and
generating cell handover information according to the at least one second beam signal and the first beam signal (p. [0096], lines 14-end; the terminal generates a measurement report (i.e., cell handover information) that includes signal strength of at least one neighboring cell and/or signal strength of K beams of each neighboring cell).
Regarding claim 6, Yan discloses a method for sending a signal, applying to a base station, the method comprising:
determining User Equipment (UE) that receives a first beam signal sent by the base
station (Fig. 2, S102; terminal receives signal from source base station);
receiving second identification information in a beam signal sent by a neighbor base station of the base station (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station (i.e., neighboring cell)), the second identification information identifying at least one second beam signal sent by the neighbor base station, the at least one second beam signal neighboring the first beam signal (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station (i.e., neighboring cell)); and
sending the second identification information to the UE (Fig. 2, S102; p. [0081]; the source base station sends the identification information (i.e., second identification information) of the beams to the terminal).
Regarding claim 7, Yan discloses the method of claim 6, wherein receiving the second identification information comprises: receiving the second beam signal, the second beam signal carrying the second identification information (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station).
Regarding claim 9, Yan discloses a device for generating information, applying to User Equipment (UE), the device comprising a receiving portion and a generating portion (Fig. 6, p. [0210]-[0211]; transceiver and processor),
wherein the receiving portion is adapted to: receiving a first beam signal from a first cell where the UE camps (Fig. 2; the terminal (i.e., UE) receives beam signal from source base station (i.e., first cell)), the first beam signal comprising second identification information that identifies a second beam signal (Fig. 3, p. [0095]-[0096]; the terminal receives from the source base station (i.e., first beam signal) configuration information to measure beams of the serving cell and neighboring cell (i.e., identification of second beam)), 
the second beam signal being at least one beam signal from a second cell neighboring the first cell (p. [0096], lines 1-3), the at least one second beam signal neighboring the first beam signal (p. [0096], lines 1-3); determining the at least one second beam signal according to the second identification information (p. [0096]; the terminal receives configuration information about measuring a beam of a neighboring cell, thus it is inherent that include identification information for the neighboring beam); 
receiving the at least one second beam signal (p. [0096]; the terminal measures the signal strength beam of the neighboring cell, thus receives the second beam signal),
wherein the generating portion is adapted to: generating cell handover information according to the at least one second beam signal and the first beam signal (p. [0096], lines 14-end; the terminal generates a measurement report (i.e., cell handover information) that includes signal strength of at least one neighboring cell and/or signal strength of K beams of each neighboring cell).
Regarding claim 14, Yan discloses a device for sending a signal, applying to a base station, the device comprising an equipment determining portion, an information receiving portion, and an information sending portion (Fig. 8; p. [0228]-[0230]; transceiver for receiving and sending; processor for determining),
wherein the equipment determining portion is adapted to determining User Equipment (UE) that receives a first beam signal sent by the base station (Fig. 2, S102; terminal receives signal from source base station),
wherein the information receiving portion is adapted to receiving second identification information in a beam signal sent by a neighbor base station of the base station (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station (i.e., neighboring cell)), the second identification information identifying at least one second beam signal sent by the neighbor base station (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station (i.e., neighboring cell)), the at least one second beam signal neighboring the first beam signal (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station (i.e., neighboring cell)), 
wherein the information sending portion is adapted to sending the second identification information to the UE (Fig. 2, S102; p. [0081]; the source base station sends the identification information (i.e., second identification information) of the beams to the terminal).
Regarding claim 15,  Yan discloses the device of claim 14, wherein the information receiving portion is adapted to receiving the second beam signal, the second beam signal carrying the second identification information (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station).
Regarding claim 17, Yan discloses User Equipment (UE) (Fig. 2; terminal), comprising a processor and memory (p. [0213]),
wherein the memory is adapted to storing an instruction executable by the processor (p. [0213]), wherein the processor is adapted to:
receiving a first beam signal from a first cell where the UE camps (Fig. 2; the terminal (i.e., UE) receives beam signal from source base station (i.e., first cell)), the first beam signal comprising second identification information that identifies a second beam signal (Fig. 3, p. [0095]-[0096]; the terminal receives from the source base station (i.e., first beam signal) configuration information to measure beams of the serving cell and neighboring cell (i.e., identification of second beam)), the second beam signal being at least one beam signal from a second cell neighboring the first cell (p. [0096], lines 1-3), the at least one second beam signal neighboring the first beam signal (p. [0096], lines 1-3);
determining the at least one second beam signal according to the second identification information; receiving the at least one second beam signal (p. [0096]; the terminal receives configuration information about measuring a beam of a neighboring cell, thus it is inherent that include identification information for the neighboring beam); and
generating cell handover information according to the at least one second beam signal and the first beam signal (p. [0096], lines 14-end; the terminal generates a measurement report (i.e., cell handover information) that includes signal strength of at least one neighboring cell and/or signal strength of K beams of each neighboring cell).
Regarding claim 18, Yan discloses a base station, comprising a processor and memory,
wherein the memory is adapted to storing an instruction executable by the processor, wherein the processor is adapted to:
determining User Equipment (UE) that receives a first beam signal sent by the base station (Fig. 2, S102; terminal receives signal from source base station);
receiving second identification information in a beam signal sent by a neighbor base station of the base station (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station (i.e., neighboring cell)), the second identification information identifying at least one second beam signal sent by the neighbor base station (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station (i.e., neighboring cell)), the at least one second beam signal neighboring the first beam signal (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station (i.e., neighboring cell)); and
sending the second identification information to the UE (Fig. 2, S102; p. [0081]; the source base station sends the identification information (i.e., second identification information) of the beams to the terminal).
Regarding claim 19, Yan discloses a computer-readable storage medium having stored thereon a computer program that, when executed by a processor, causes the processor to perform:
receiving a first beam signal from a first cell where the UE camps (Fig. 2; the terminal (i.e., UE) receives beam signal from source base station (i.e., first cell)), the first beam signal comprising second identification information that identifies a second beam signal (Fig. 3, p. [0095]-[0096]; the terminal receives from the source base station (i.e., first beam signal) configuration information to measure beams of the serving cell and neighboring cell (i.e., identification of second beam)), the second beam signal being at least one beam signal from a second cell neighboring the first cell (p. [0096], lines 1-3), the at least one second beam signal neighboring the first beam signal (p. [0096], lines 1-3);
determining the at least one second beam signal according to the second identification information; receiving the at least one second beam signal (p. [0096]; the terminal receives configuration information about measuring a beam of a neighboring cell, thus it is inherent that include identification information for the neighboring beam); and
generating cell handover information according to the at least one second beam signal and the first beam signal (p. [0096], lines 14-end; the terminal generates a measurement report (i.e., cell handover information) that includes signal strength of at least one neighboring cell and/or signal strength of K beams of each neighboring cell).
Regarding claim 20, Yan discloses a computer-readable storage medium having stored thereon a computer program that, when executed by a processor, causes the processor to perform:
determining User Equipment (UE) that receives a first beam signal sent by the base station (Fig. 2, S102; terminal receives signal from source base station);
receiving second identification information in a beam signal sent by a neighbor base station of the base station (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station (i.e., neighboring cell)), the second identification information identifying at least one second beam signal sent by the neighbor base station (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station (i.e., neighboring cell)), the at least one second beam signal neighboring the first beam signal (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station (i.e., neighboring cell)); and
sending the second identification information to the UE (Fig. 2, S102; p. [0081]; the source base station sends the identification information (i.e., second identification information) of the beams to the terminal).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over YAN et al. in view of CHEN (US 2018/0324687).
Regarding claim 2, Yan discloses the method of claim 1, but does not particularly disclose wherein the UE is in a state comprising at least one of a connected state or an idle state.
However, Chen teaches wherein the UE is in a state comprising at least one of a connected state or an idle state (abstract; p. [0025], [0043]; Chen teaches a communication device for handling a cell re-selection procedure, the process includes the UE (in an idle mode) measuring a plurality of power values corresponding to a plurality of cells for considering for performing cell selection/reselection procedure). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Yan with the teachings of Chen, since such a modification would allow the UE to measure and considering cells for performing a cell selection/reselection procedure while in idle mode/state.
Regarding claim 10, Yan discloses the device of claim 9, but does not particularly disclose wherein the UE is in a state comprising at least one of a connected state or an idle state.
However, Chen teaches wherein the UE is in a state comprising at least one of a connected state or an idle state (abstract; p. [0025], [0043]; Chen teaches a communication device for handling a cell re-selection procedure, the process includes the UE (in an idle mode) measuring a plurality of power values corresponding to a plurality of cells for considering for performing cell selection/reselection procedure). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Yan with the teachings of Chen, since such a modification would allow the UE to measure and considering cells for performing a cell selection/reselection procedure while in idle mode/state.

13.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over YAN et al. in view of “Well Known” Prior Art (MPEP 2144.03).
Regarding claim 8, Yan discloses the method of claim 6, Yan further discloses wherein receiving the second identification information comprises: receiving the second identification information from the neighbor base station (Fig. 2; the source base station receives the identification information (S101) directly from the target base station (i.e., neighbor base station)).
But, Yan does not particularly disclose receiving the second identification information through an interface between the base station and the neighbor base station.
However, the Examiner takes Official Notice that it is notoriously well-known that base stations comprise a communication interface that enable communications between base stations. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention, to modify Yan in order for the source base station to receive the identification information from the target (i.e., neighbor) base station through an interface between the base stations, since base stations are configured with communication interfaces that enable direct communications between base stations. 
Regarding claim 16, Yan discloses the device of claim 14, Yan further discloses wherein the information receiving portion is adapted to receiving the second identification information from the neighbor base station (Fig. 2; the source base station receives the identification information (S101) directly from the target base station (i.e., neighbor base station)).
But, Yan does not particularly disclose receiving the second identification information through an interface between the base station and the neighbor base station.
However, the Examiner takes Official Notice that it is notoriously well-known that base stations comprise a communication interface that enable communications between base stations. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention, to modify Yan in order for the source base station to receive the identification information from the target (i.e., neighbor) base station through an interface between the base stations, since base stations are configured with communication interfaces that enable direct communications between base stations. 

Allowable Subject Matter
14.	Claims 3-5 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(a) Bergstrom et al. (US 2018/0279189) relates to a method performed by a second radio network node for enabling mobility procedure of a wireless devices, the procedures includes determining a set of active beams used at the second radio network node and transmitting an indication to the first radio network node (abstract; Figs. 6, 7; p. [0059]-[0066]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643